Citation Nr: 1732182	
Decision Date: 08/09/17    Archive Date: 08/16/17

DOCKET NO.  14-23 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an increased rating for bilateral hearing loss, currently rated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from December 1952 to September 1956 and from November 1956 to November 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

In his June 2014 VA Form 9, the Veteran requested a hearing before a member of the Board to be conducted at his local RO.  However, in correspondence dated August 2014, the Veteran, through his representative, canceled his requested hearing.

This matter was previously before the Board in October 2014, at which time the Board granted service connection for right ear hearing loss and remanded the hearing loss increased rating claim for further development.  The Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

In a November 2004 rating decision, the RO assigned a 70 percent disability rating for the Veteran's bilateral hearing loss.  However, as that increase did not represent a total grant of the benefits sought on appeal, the claim of entitlement to an increased rating remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

As a final preliminary matter, to the extent that the Veteran filed a June 2015 notice of disagreement (NOD) concerning issues of concurrent/retroactive payment and the effective date assigned for the grant of service connection for right ear hearing loss, he failed to perfect his appeal as to those issues following issuance of a statement of the case in March 2016.  38 C.F.R. § 20.302.  Thus, those issues are not currently before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.S. § 7107(a)(2) (LexisNexis 2017).


FINDING OF FACT

The Veteran's bilateral hearing loss has been manifested by, at worst, Level XI hearing loss in the right ear and Level VIII hearing loss in the left ear.

CONCLUSION OF LAW

The criteria for a disability rating in excess of 70 percent for bilateral hearing loss have not been met.  38 U.S.C.S. §§ 1155, 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.85, Diagnostic Code 6100 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking a higher evaluation for his service-connected bilateral hearing loss, currently rated as 70 percent disabling.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.S. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Evaluations of defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of a controlled speech discrimination test (Maryland CNC) together with the average hearing threshold level measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  To evaluate the degree of disability from service-connected defective hearing, the rating schedule establishes 11 auditory hearing acuity levels designated from Level I, for essentially normal hearing acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100 (2017).  Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

Additionally, 38 C.F.R. § 4.86 provides an alternative method of evaluation of exceptional patterns of hearing impairment.  However, in his case, exceptional patterns of hearing impairment have not been shown and, thus, 38 C.F.R. § 4.86 does not apply.  Nor would it provide for higher ratings, as the Veteran's primary area of impairment is speech discrimination.  

In any event, following review of the record, the Board finds that the criteria for a disability rating in excess of 70 percent for bilateral hearing loss have not been met at any time during the period on appeal.

The Veteran has been afforded two VA examinations during the claim period, neither of which document entitlement to a higher rating for hearing loss.  In that regard, an audiogram conducted during a May 2012 examination showed pure tone thresholds of 40, 70, 70, and 65 decibels in the right ear and 45, 70, 75, and 80 decibels in the left ear at 1000, 2000, 3000, and 4000 Hertz ("specified frequencies"), resulting in average puretone thresholds of 61 decibels in the right ear and 68 decibels in the left.  Speech audiometry revealed speech recognition ability of 28 percent in the right ear and 48 percent in the left ear.  Applying those results to Table VI in 38 C.F.R. § 4.85 yields a finding of Level XI hearing loss in the right ear and Level VIII hearing loss in the left ear.  Where hearing loss is at Level XI in one ear and Level VIII in the other, a 70 percent disability rating is assigned under Table VII.

During a March 2016 VA examination, an audiogram showed pure tone thresholds of 35, 70, 70, and 65 decibels in the Veteran's right ear and 45, 70, 75, and 75 decibels in the left ear at the specified frequencies, resulting in average puretone thresholds of 60 decibels in the right ear and 66 decibels in the left.  Speech audiometry revealed speech recognition ability of 64 percent in the right ear and 60 percent in the left ear.  Applying those results to Table VI in 38 C.F.R. § 4.85 yields a finding of Level VI hearing loss in the right ear and Level VII hearing loss in the left ear.  Where hearing loss is at Level VI in one ear and Level VII in the other, a lower 30 percent disability rating is assigned under Table VII.

The Board acknowledges that the record also includes records of VA treatment related to hearing impairment.  However, the relevant treatment records generally show hearing aid adjustments, and to the extent that they do show audiological evaluation, the results obtained are not valid for rating purposes, nor do they support entitlement to a higher rating.  In this regard, in December 2011, speech audiometry revealed speech recognition ability of 36 percent in the right ear and 48 percent in the left ear, and in February 2014, speech recognition ability of 60 percent in the right ear and 64 percent in the left ear.  However, in February 2014, it was noted that unless otherwise specified, the "Recorded W-22 word list" is utilized, and not the Maryland CNC controlled speech discrimination test, as is required for rating purposes.  Thus, the results obtained during VA treatment are not valid for rating purposes.  38 C.F.R. § 3.385.

Furthermore, the Board also points out that the speech audiometry results found on the May 2012 VA examination, which served as the basis for the current 70 percent rating, were more severe than those results found during December 2011 and February 2014 VA treatment.  And, even if arguendo the results were valid, absent evidence of significantly worse puretone threshold averages, those results would not entitle the Veteran to a higher rating.  38 C.F.R. §§ 4.85, 4.86 (2017).  However, such has not been shown here.  On the contrary, in February 2014, it was noted that there was no significant changes on puretone testing when compared to the last complete audiological evaluation during the May 2012 VA examination.  The Board also points out that in February 2014, it was noted that the Veteran's low scores on speech discrimination were due to omission, and when instructed to take a guess after every presentation sentence, there was "significant improvement" in his scores, as most of his initial errors were omissions.  Thus, the February 2014 speech discrimination scores are considered to be a more accurate representation of the Veteran's speech recognition ability than the lower December 2011 scores, which do not reflect any such instruction regarding guessing, and are in stark contrast to the later February 2014 scores.  Notably, the February 2014 speech discrimination test scores are entirely consistent with those found during March 2016 VA examination performed over two years later.  In any event, the findings during VA treatment are not valid for rating purposes.

The Board has taken into consideration the Veteran's complaints regarding the impact of his hearing loss on his daily life, and the VA examiners also discussed with the Veteran his symptoms and the functional effects of hearing loss on his daily life activities and occupational functioning.  See 38 C.F.R. § 4.10; Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  The Board acknowledges that the Veteran wears hearing aids, and sympathizes with his complaints regarding the functional impact of his hearing loss on his daily life, including his reports of difficulty hearing in all listening environments, with the most difficulty hearing "the
TV, in groups, in noise and even in one-to-one conversations."  However, the assignment of disability ratings for hearing impairment is derived from a mechanical formula based on levels of puretone threshold average and speech discrimination, and the VA examinations performed during the course of the appeal show that the Veteran's bilateral hearing loss at no time warranted a rating in excess of 70 percent.   The Board points out that VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician and are not permitted to substitute their own judgment on a medical matter.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991). 

In short, the audiometric findings are the most probative medical evidence of record as to the nature of the Veteran's hearing loss, and they reveal that the Veteran's hearing loss does not warrant a higher rating than the 70 percent currently assigned.    There is currently no medical evidence of record which indicates that the Veteran's measurable hearing loss is of sufficient severity to be assigned a higher rating, nor has any fault with the examinations of record been shown.  In fact, the most recent examination findings actually support a hearing disability consistent with a lower 30 percent rating.  In any event, the Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his hearing loss and that his functional impairment is adequately reflected by those medical findings.  Accordingly, the preponderance of the evidence is against the claim of entitlement to a disability rating in excess of 70 percent for bilateral hearing loss.

The Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.S. § 5107(b).


ORDER

A disability rating in excess of 70 percent for bilateral hearing loss is denied.



____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


